DETAILED ACTION
This is final office action on the merits in response to the application filed on 09/27/2021.
Claims 11-14 and 24-26 have not been elected by the applicant and have withdrawn from consideration. 
Claim 5 has been canceled by the applicant.
Claims 1-4, 6-10, 15-23 and 27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 103:
The applicant asserts that the recited prior art does not teach “activating, by the computer processor, the communication interface to transmit, prior to authentication of the customer, the transaction authorization request over a payment network to an issuer server for authorization”. The examiner respectfully disagrees. The specification does not specifically disclose such timing of transmitting authorization request prior to a step of authentication of customer. However, in light of specification [0005], [0010], [0026] and [0051]-[0058] and based on BRI, the best understanding of the amended limitation would be the customer verification based on biometric information included in the authorization request. Therefore, Raja teaches the recited limitation (At block 408, the cash machine 108A sends the user provided code to an authorization system for validation. In an example, cash machine 108A sends a user provided 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-10, 15-19, 22-23 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raja et al. (US 20160019537 A1; hereinafter, "Raja"), and further in view of Hamaguchi et al. (US 20020010617 A1; hereinafter, "Hamaguchi") and Loomis, Jr. et al. (US 20080189209 A1; hereinafter, "Loomis") and Wikipedia (ISO 8583; hereinafter, “Wikipedia”).
With respect to claim 1 and 15:

in response to receiving the first user input, activating, by the computer processor, the second input device to receive second user input indicating […]. (In an example, cash request manager 160 receives a cash request from a computing device of a user 102A to be fulfilled at a user-selected cash machine 108A. In one example, cash request manager 160 generates a one-time authorization code for a cash request to allow secure distribution of the requested cash at a selected cash machine 108A. In one example, the one-time authorization code may be entered at a selected cash machine 108A to withdraw the requested cash. See at least Paragraph [0033])
activating, by the computer processor, the biometric sensor to sense biometric data of the customer. (In some examples, a cash machine 108A also may prompt a user 102A for biometric information, such as a fingerprint, hand or palm print, facial scan, eye scan, voice sample, writing sample, etc. Further, a client 102A also may provide a sampling of biometric data to a cash machine 108A in addition to a one-time authorization code. See at least Paragraph [0065]-[0066])
activating, by the computer processor, the first input device to receive third user input including  a transaction indication indicating a transaction type, including one of a withdrawl or transfer, and a transaction amount. (In one example, the one-time authorization code may be entered at a selected cash machine 108A to withdraw the requested cash. In an example, a cash request initiated by a user 102A may comprise one or more of a user-selected cash machine to fulfill a cash request, a financial institution 106A account to serve as a source of funding for a cash request, an amount 
generating, by the computer processor, a transaction authorization request […], wherein the transaction authorization request includes […] the biometric data of the customer, and the transaction indication. (At block 408, the cash machine 108A sends the user provided code to an authorization system for validation. In an example, cash machine 108A sends a user provided code to cash request validator 170 for validation. A cash machine 108A also may send biometric data collected from a user 102A to cash request validator 170 for additional validation. See at least Paragraph [0067])
activating, by the computer processor, the communication interface to transmit, prior to authentication of customer, the transaction authorization request over a payment network to an issuer server for authorization, wherein the issuer server is configured to (i) authentication of the customer based on a combination of the [unique personal identifier] from the transaction authorization request of the customer and the biometric data of the customer from the transaction authorization request matching a previously stored, linked version of the combination of the [unique personal identifier] and the biometric data and […]. (At block 408, the cash machine 108A sends the user provided code to an authorization system for validation. In an example, cash machine 108A sends a user provided code to cash request validator 170 for validation. Cash machine 108A also may send additional information to allow cash request validator 170 to validate a cash request. For example, a cash machine 108A may send its identity, location and other attributes to cash request validator 170. A cash machine 108A also may send 

Raja does not exactly teaches input indicating account identifier and unique personal identifier that is persistent and uniquely associated with a single customer; and includes them into transaction authorization request. However, Hamaguchi teaches receiving account identifier and unique personal identifier and includes them into transaction authorization request. (A payment transaction request, including the member ID and the credit card number, is transmitted to the POS terminal 3 (step S63). See at least Paragraph [0044]). It would be understood member id is persistent and uniquely associated with a single customer.
Raja teaches a system to initiating transition request with an authentication code and biometric information for additional validation. Hamaguchi discloses a method of initiating transaction request with member ID and credit card number. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Raja with the member ID and credit card number as discloses by Hamaguchi for additional validation.

Raja in view of Hamaguchi does not teach the following limitations, however, Loomis teaches:
transaction authorization request formatted as one of an ISO 8583 transaction authorization request message or an NCR Direct Connect (NDC) transaction authorization request message. (The ATM sends the transfer request to the financial network at block 311. The ATM may also send the transfer request to the first financial 
(ii) authorize the […] authenticated transaction based on the transaction amount in the authorization request message and a funds balance of a payment account identified by the account identifier in the authorization request message. (The first financial institution 130 then verifies that there are sufficient funds in the first account to transfer to the second account at the receiving financial institution 160 at block 321…. If there are sufficient funds in the first account at the first financial institution 130, then the funds are debited from the first account at block 260. See at least Paragraph [0045])
Loomis discloses a system requesting transfer on an ATM. It would have been obvious to one of ordinary still in the art to include in the system of Raja in view of Hamaguchi the technique feature as taught by Loomis since formatting transaction message in ISO 8583 and checking account balance during transaction is well known in the art.

Raja does not teach wherein the biometric data is contained in a reserve field of the transaction authorization request. However, Wikipedia teaches wherein the biometric data is contained in a reserve field of the transaction authorization request. (Data Field 63: Reserved private. See at least Table: ISO-defined data elements). Data field 63 is reserved for private use. It would have been obvious to one of ordinary still in the art it is merely design choice to insert data in the reserved data fields or other available suitable Data Fields.

Claim 15, an apparatus with the same scope as claim 1, is rejected.
In addition with respect to “wherein the issuer server is configured to…..” is intended use of the issuer server and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 2 and 16:
Raja further teaches wherein receiving the second user input comprises scanning a machine readable code with the second input device including a scanner, the machine readable code indicating the account identifier and the unique personal identifier of the customer. (In an example, a one-time authorization code may include a single-use, numeric personal identification number (PIN), a single-use, alphanumeric code, a single-use quick response (QR) code, etc. See at least Paragraph [0035])
Claim 16, an apparatus with the same scope as claim 2, is rejected.
With respect to claim 3 and 17:
Raja further teaches wherein the machine readable code is an optical code. (In an example, a one-time authorization code may include a single-use, numeric personal identification number 
Claim 17, an apparatus with the same scope as claim 3, is rejected.
With respect to claim 4 and 18:
Raja further teaches wherein the optical code is a QR code. (In an example, a one-time authorization code may include a single-use, numeric personal identification number (PIN), a single-use, alphanumeric code, a single-use quick response (QR) code, etc. See at least Paragraph [0035])
Claim 18, an apparatus with the same scope as claim 4, is rejected.
With respect to claim 8 and 22:
Loomis further teaches wherein the transaction authorization request is formatted according to the ISO 8583 standard. (The ATM sends the transfer request to the financial network at block 311. The ATM may also send the transfer request to the first financial institution and the receiving financial institution. The transfer request may include instructions for debiting and crediting accounts at the first financial institution 130 and/or the receiving financial institution 160. The transfer request may include one or two ISO 8583 200 messages. See at least Paragraph [0045])
Claim 22, an apparatus with the same scope as claim 8, is rejected.
With respect to claim 9 and 23:
Wikipedia further teaches wherein the biometric data of the customer is included in data element 63 of the transaction authorization request. (Data Field 63: Reserved private. See at 
Claim 23, an apparatus with the same scope as claim 9, is rejected.
With respect to claim 10:
Raja further teaches a computer readable medium carrying computer executable instructions which when executed on a processor cause the processor to carry out the method according to claim 1. (Certain examples of the present disclosure also relate to an apparatus for performing the operations herein. This apparatus may be constructed for the intended purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium. See at least Paragraph [0078])
With respect to claim 19:
Raja further teaches wherein the first input device comprises a user interface operable to receive the first and third user inputs. (In one example, the one-time authorization code may be entered at a selected cash machine 108A to withdraw the requested cash. In an example, a cash request initiated by a user 102A may comprise one or more of a user-selected cash machine to fulfill a cash request, a financial institution 106A account to serve as a source of funding for a cash request, an amount of cash to be supplied by a cash machine, a currency for the requested cash to be supplied, etc. See at least Paragraph [0033] and [0044])
With respect to claim 27:
Raja further teaches receiving, by the computer processor via the communication interface, a transaction authorization response from the issuer server over the payment network. (At block 
Claim 6-7 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raja et al. (US 20160019537 A1; hereinafter, "Raja"), and further in view of Hamaguchi et al. (US 20020010617 A1; hereinafter, "Hamaguchi") and Loomis, Jr. et al. (US 20080189209 A1; hereinafter, "Loomis") and Wikipedia (ISO 8583; hereinafter, “Wikipedia”) and Stinson et al. (US 6045039; hereinafter, "Stinson").
With respect to claim 6 and 20:
Raja in view of Hamaguchi and Loomis and Wikipedia does not teach wherein the unique personal identifier is an identification number. However, Stinson teaches wherein the unique personal identifier is an identification number. (The customer identifier may be an identification number, and may include multiple symbols. See at least Col 2 Line 35-40)
Claim 20, an apparatus with the same scope as claim 6, is rejected.
With respect to claim 7 and 21:
Stinson further teaches wherein the identification number is a 12-digit random identification number issued by the Unique Identification Authority of India (UIDAI). (The ATM 350 prompts the customer to enter the customer's social security number or other identification number. See at least Col 9 Line 7-10). It would be appreciated that social security number is randomly generated, and it is merely design choice to have a 9-digit or 12-digit, the process would not be affected and each of which had a reasonable expectation of success. In addition, Stinson also suggested other identification number.
Claim 21, an apparatus with the same scope as claim 7, is rejected.

Stinson discloses cardless ATM. It would have been obvious to one of ordinary still in the art to include in the system of Raja in view of Hamaguchi and Loomis and Wikipedia the technique feature as taught by Stinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685